DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the AFCP 2.0 request of 02/26/2021.  Claims 1 and 13 have been amended, claim 12 cancelled and no claims added.  Claims 1-11 and 13-34 are currently pending, with claims 18, 19 and 21-34 withdrawn as being drawn to nonelected Inventions.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/26/2021, with respect to claims 1-11, 15-17 and 20 have been fully considered and are persuasive.  Amended claim 1 being allowable as previously detailed regarding independent claim 12 the outstanding rejection of claims 1-11, 15-17 and 20  has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/26/2021, with respect to claims 13 and 14 have been fully considered and are persuasive. Claim 13 being rewritten in independent form including all of the limitations of the base claim and any intervening claims, the outstanding objection to claims 13 and 14 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 18, 19 and 21-34 directed to inventions non-elected without traverse.  Accordingly, claims 18, 19 and 21-34 have been cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The claims have been amended as follows:
Cancel claims 18, 19 and 21-34.

REASONS FOR ALLOWANCE
Claims 1-11, 13-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to require all of the limitations of claim 12 thus is allowable as detailed regarding claim 12 in the Action of 11/30/2020.  Claim 13 has been rewritten in independent form including all of the limitations of the base claim and any intervening claims, thus is allowable as previously detailed.  Claims 2-11, 14-17 and 20 depend from claims 1 and 13 thus are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773